

115 S1696 IS: Smart Energy and Water Efficiency Act of 2017
U.S. Senate
2017-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1696IN THE SENATE OF THE UNITED STATESAugust 1, 2017Mr. Udall introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Energy Policy Act of 2005 to provide for a smart energy and water efficiency
			 management pilot
			 program.
	
 1.Short titleThis Act may be cited as the Smart Energy and Water Efficiency Act of 2017. 2.Smart energy and water efficiency management pilot programSubtitle A of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16191 et seq.) is amended by adding at the end the following:
			
				918.Smart energy and water
		efficiency management pilot program
 (a)DefinitionsIn this section:
						(1)Eligible
 entityThe term eligible entity means— (A)a utility;
 (B)a municipality;
 (C)a water district;
 (D)an Indian tribe or Alaska Native village; and (E)any other authority that provides water, wastewater, or water reuse services.
 (2)Pilot programThe term pilot program means the pilot program established under subsection (b)(1).
						(b)Smart energy and water
		efficiency management pilot program
 (1)In generalThe Secretary shall establish and carry out a smart energy and water efficiency management pilot program in accordance with this section.
 (2)PurposeThe purpose of the pilot program is to award grants to eligible entities to demonstrate advanced and innovative technology-based solutions that will—
 (A)increase the energy efficiency of water, wastewater, and water reuse systems; (B)improve the energy efficiency of water, wastewater, and water reuse systems to help communities across the United States make significant progress in conserving water, saving energy, and reducing costs;
 (C)support the implementation of innovative processes and the installation of advanced automated systems that provide real-time data on energy and water; and
 (D)improve energy and water conservation, water quality, and predictive maintenance of energy and water systems, through the use of Internet-connected technologies, including sensors, intelligent gateways, and security embedded in hardware.
							(3)Project selection
 (A)In generalThe Secretary shall make competitive, merit-reviewed grants under the pilot program to not less than 3, but not more than 5, eligible entities.
 (B)Selection criteriaIn selecting an eligible entity to receive a grant under the pilot program, the Secretary shall consider—
 (i)energy and cost savings anticipated to result from the project; (ii)the innovative nature, commercial viability, and reliability of the technology to be used;
 (iii)the degree to which the project integrates next-generation sensors, software, hardware, analytics, and management tools;
 (iv)the anticipated cost effectiveness of the project in terms of energy efficiency savings, water savings or reuse, and infrastructure costs averted;
 (v)whether the technology can be deployed in a variety of geographic regions and the degree to which the technology can be implemented on a smaller or larger scale, including whether the technology can be implemented by each type of eligible entity;
 (vi)whether the technology has been successfully deployed elsewhere; (vii)whether the technology is sourced from a manufacturer based in the United States; and
 (viii)whether the project will be completed in 5 years or less. (C)Applications (i)In generalSubject to clause (ii), an eligible entity seeking a grant under the pilot program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary determines to be necessary.
 (ii)ContentsAn application under clause (i), at a minimum, shall include— (I)a description of the project;
 (II)a description of the technology to be used in the project; (III)the anticipated results, including energy and water savings, of the project;
 (IV)a comprehensive budget for the project; (V)the names of the project lead organization and any partners;
 (VI)the number of users to be served by the project; (VII)a description of the ways in which the proposal would meet performance measures established by the Secretary; and
 (VIII)any other information that the Secretary determines to be necessary to complete the review and selection of a grant recipient.
									(4)Administration
 (A)In generalNot later than 300 days after the date of enactment of the Smart Energy and Water Efficiency Act of 2017, the Secretary shall select grant recipients under this section.
							(B)Evaluations
 (i)Annual evaluationsThe Secretary shall annually carry out an evaluation of each project for which a grant is provided under this section that meets performance measures and benchmarks developed by the Secretary, consistent with the purposes of this section.
 (ii)RequirementsConsistent with the performance measures and benchmarks developed under clause (i), in carrying out an evaluation under that clause, the Secretary shall—
 (I)evaluate the progress and impact of the project; and (II)assess the degree to which the project is meeting the goals of the pilot program.
 (C)Technical and policy assistanceOn request of a grant recipient, the Secretary shall provide technical and policy assistance to the grant recipient to carry out the project.
 (D)Best practicesThe Secretary shall make available to the public— (i)a copy of each evaluation carried out under subparagraph (B); and
 (ii)a description of any best practices identified by the Secretary as a result of those evaluations. (E)Report to congressThe Secretary shall submit to Congress a report describing the results of each evaluation carried out under subparagraph (B).
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $15,000,000, to remain available until expended..